Title: From George Washington to Thomas Cushing, 9 May 1776
From: Washington, George
To: Cushing, Thomas



Sir
New York May 9th 1776

I received your favor of the 3d Instt on Tuesday Evening, covering that of the Committee of Salem to your Honorable Court, and Judging the Intelligence Interesting and important, I immediately forwarded Copies of both to Congress by the Express, for them to give such order & direction respecting It, as they might think proper & requisite. I have not yet received their Answer, as soon as I do, I shall send It on by the express, and whatever measures they may direct me to pursue, I will attempt to put in execution with all possible dispatch. The Account having gone thro different hands, I hope is exaggerated, Indeed It appears to be inconsistent and impossibl⟨e⟩ in part; there certainly must be a mistake either as to the number of Troops or that of the Ships, there must be either more Ships or fewer Troops, 60 vessells cou’d not bring 12,000 men, unless they are much larger than usual, besides provisions and Stores; and shou’d such a fleet be coming do I think It altogether likely, that an Account of their destination and views wou’d be so distinctly and accurately given to the Master of the Brig who informed Capn Lee, I shou’d rather suppose they wou’d wish to take us by Surprize.
For these reasons and as their destination may be elsewhere, and as the Army here is greatly weakened and reduced by Ten of the strongest Regiments being Ordered to Quebec, I cou’d not think myself authorized to detach any forces from hence without the direction of Congress, lest by dividing our Army into small parties we may not have any one place defended, At

the same time I beg leave to assure you that I shall be always ready and happy to give you every assistance in my power against the Common Enemies of America when ever It can be done consisten[t]ly with the good of the whole. I am Sir with great respect Yr Most H. Servt

Go: Washington

